DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
This office action is in response to the Remarks dated 09/07/2022. Claims 1-20 are pending in the application.
	
	
Response to Amendment
Applicant’s remarks and the affidavit, filed on 09/07/2022, have been entered.
	
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
There appear to be errors in the affidavit which have made understanding the data and arguments difficult.
In bullet point 6, CE 1 to 5 are mentioned when it appears Applicant meant SE 1 to 5. For the purpose of continuing prosecution, CE 1 to 5 will be interpreted as a typographical error for SE 1 to 5.
In the legend of Fig. 2, SE 1 looks exactly like Example 1. In Table 1, Example 1 is stated to have a maximum emission wavelength of 450 nm, and SE 1 is stated to have a maximum emission wavelength of 464, so Example 1 is being interpreted as the line furthest to the left. See below.

    PNG
    media_image1.png
    642
    1101
    media_image1.png
    Greyscale

With respect to Applicant’s arguments that the combination of an imidazopyridine moiety and carbazole moiety demonstrates critical  and desirable results over the prior art, examiner disagrees.
The prior art clearly teaches the combination of an imidazopyridine moiety and a carbazole moiety (see formula 2 on page 11 and the partial formula imidazopyridine in paragraph 0145, page 24). The claimed invention cannot demonstrate unexpected or critical and desirable results over the prior art when the prior art teaches the claimed invention.
With respect to Applicant’s argument that the claimed invention provides 5-6-6 angled rings with distorted planes which result in improved stability and reduced intermolecular interaction during deposition, this property of 5-6-6 angled compounds was known prior to the filing date of the claimed invention and is not a novel concept (See Li et al., US 2015/0287938 A1, Abstract, Fig. 1A, 1B, and paragraph 0009).
For at least these reasons, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1).
With respect to claim 1, Li discloses an organic light-emitting device comprising a first electrode (an anode), a second electrode (a cathode), an organic layer between the first electrode and the second electrode (hole-transporting material, light processing material, electron transporting material), and comprising an emission layer (“the light processing material may be an emissive material”, paragraph 0192), wherein the organic layer further comprises at least one of an organometallic compound (paragraph 0194, lines 1-2) represented by Formula II2 (page 11) which is pictured below.

    PNG
    media_image2.png
    207
    291
    media_image2.png
    Greyscale

In this formula, the partial structure of 
    PNG
    media_image3.png
    129
    145
    media_image3.png
    Greyscale
 may be represented by 
    PNG
    media_image4.png
    144
    128
    media_image4.png
    Greyscale
 (paragraph 0145 and page 24), the moiety comprising L2 can have the structure of 
    PNG
    media_image5.png
    128
    104
    media_image5.png
    Greyscale
(paragraph 0166), A1 and A2 are oxygen atoms (paragraphs 0162 and 0163), X is a nitrogen atom (paragraph 0112), and V3 and V4 are a carbon atom and a nitrogen atom respectively (paragraph 0091).
This forms the compound pictured below.

    PNG
    media_image6.png
    293
    373
    media_image6.png
    Greyscale

This compound reads on Formula 1 of the instant claim when M11 is platinum, A11 is a C6 heterocyclic group, and A12 is a group represented by Formula 3-2(19), Y11 is a nitrogen atom and Y12 and Y13 are carbon atoms, B11 to B14 are a single bond, L12 is *-O-*, L13 is a single bond, a11-a13 are 1 and a14 is 0 so that L14 is not present, and X11-X15 are each a carbon atom whose R group is a hydrogen atom.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which provide improved efficiency, improved operational lifetimes, or both in lighting devices, such as, for example, organic light emitting devices, as compared to conventional materials (paragraph 0085), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Li teaches the organic light-emitting device of claim 1, and the emission layer comprises the organometallic compound (paragraph 0194, lines 1-2 and paragraph 0192, lines 8-9 “light processing material may be an emissive material”).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic complex of Li in an emissive layer as Li teaches the organometallic compound in an emissive layer.
With respect to claim 3, Li teaches the organic light-emitting device of claim 1, and the emission layer consists of the organometallic compound (paragraph 0194, lines 1-3).
With respect to claim 4, Li teaches the organic light emitting device of claim 3, as discussed above. As Li teaches the organometallic compound in an emission layer, the requirement for a host compound becomes alternative to the primary species, and thus the features of “the host comprises two different hosts” are not required by the claims, and therefore Li reads on the claim.
With respect to claim 5, Li teaches the organic light emitting device of claim 1 wherein the emission layer comprises the organometallic compound and the emission layer emits blue light having a maximum emission wavelength of about 430 nm to about 490 nm (“400 nm to about 700 nm”, paragraph 0078, lines 1-7). A prima facie case of obviousness exists when claimed ranges lie inside ranges disclosed by the prior art (See MPEP 2144.05.I) and the claimed range of 430-490nm lies within the range of 400-700nm disclosed in the prior art.
With respect to claim 6, Li teaches the organic light-emitting device of claim 1, and the device comprises an anode, a hole-transporting material, a light processing (light emissive) material, electron-transporting material, and a metal cathode (paragraph 0192, lines 1-6).
With respect to claim 8, Li discloses an organometallic compound (abstract) represented by Formula II2 (page 11) which is pictured below.

    PNG
    media_image2.png
    207
    291
    media_image2.png
    Greyscale

In this formula, the partial structure of 
    PNG
    media_image3.png
    129
    145
    media_image3.png
    Greyscale
 may be represented by 
    PNG
    media_image4.png
    144
    128
    media_image4.png
    Greyscale
 (paragraph 0145 and page 24), the moiety comprising L2 can have the structure of 
    PNG
    media_image5.png
    128
    104
    media_image5.png
    Greyscale
(paragraph 0166), A1 and A2 are oxygen atoms (paragraphs 0162 and 0163), X is a nitrogen atom (paragraph 0112), and V3 and V4 are a carbon atom and a nitrogen atom respectively (paragraph 0091).
This forms the compound pictured below.

    PNG
    media_image6.png
    293
    373
    media_image6.png
    Greyscale

This compound reads on Formula 1 of the instant claim when M11 is platinum, A11 is a C6 heterocyclic group, and A12 is a group represented by Formula 3-2(19), Y11 is a nitrogen atom and Y12 and Y13 are carbon atoms, B11 to B14 are a single bond, L12 is *-O-*, L13 is a single bond, a11-a13 are 1 and a14 is 0 so that L14 is not present, and X11-X15 are each a carbon atom whose R group is a hydrogen atom.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which provide improved efficiency, improved operational lifetimes, or both in lighting devices, such as, for example, organic light emitting devices, as compared to conventional materials (paragraph 0085), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 9, Li teaches the organometallic compound of claim 8 and M11 is Pt.
With respect to claim 10, Li teaches the organometallic compound of claim 8 and A11 is a pyridine group, and A12 and A13 are benzene groups, as pictured and discussed above.
With respect to claim 11, Li teaches the organometallic compound of claim 8 and A11 is Formula 3-1(1) when Y15 is a nitrogen atom, and A12 and A13 are Formula 3-1(1) when Y15 is a carbon atom, as pictured above.
With respect to claim 12, Li teaches the organometallic compound of claim 8, and Y12 and Y13 are each C, and Y11 is N, as pictured above.
With respect to claim 13, Li teaches the organometallic compound of claim 8 and B11 to B14 are each a single bond, and the bond between M11 and Y12 and a bond between M11 and Y13 are each a covalent bond and a bond between M11 and Y11 is a covalent bond.
With respect to claim 14, Li teaches the organometallic compound of claim 8, wherein B11 to B14 are each a single bond.
With respect to claims 15 and 16, Li teaches the organometallic compound of claim 8 and a11 to a13 are each 1 and a14 is 0.
With respect to claim 17, Li teaches the organometallic compound of claim 8, L11 is *-N(R15)-*’ and R15 and R12 are linked to form an unsubstituted carbazole group, as pictured above.
With respect to claim 18, Li teaches the compound of claim 8, and R11 to R14, R17 to R20 are each hydrogen
As Li teaches an oxygen atom at L11 and L12, a direct bond at L13 and a14 is zero so that L14 is not present, the limitation that R15 and R16 is present becomes alternative to the primary species, and thus the features of R15 and R16 are not required by the claims, and therefore Li reads on the claim. Similarly, R22-R28 are drawn towards compound of Formula 2, which are alternative to the primary species, and are thus not required by the claims.
With respect to claim 19, Li teaches the organometallic compound of claim 8 and the organometallic compound is represented by Formula 1-1 wherein M11, A11 to A13, Y11 to Y13, B11 to B14, L11 to L13, a11 to a13, R11 to R28, and b11 to b13 are the same as described in connection with Formula 1 above.
With respect to claim 20, Li teaches the organometallic compound of claim 8, and the organometallic compound is instant formula 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) as applied to claims 1-6 and 8-20 above, and further in view of Kai et al. (US 2011/0284828 A1).
With respect to claim 7, Li teaches the organic light-emitting device of claim 6, as discussed above. Li also teaches the organic light-emitting device may comprise hole blocking materials (paragraph 0180), however, Li does not teach that the hole blocking layer comprises a phosphine oxide or silyl containing compound.
Kai teaches an organic electroluminescent device which comprises a phosphine oxide compound in a hole-blocking layer. Kai teaches that such a device demonstrates improved luminous efficiency, fully secured high driving stability, and a simple structure (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the phosphine oxide compound of Kai as a hole blocking material in the organic electroluminescent device of Li in order to form an organic electroluminescent device which has improved luminous efficiency, fully secured high driving stability, and a simple structure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al., US 2015/0287938 A1 – teaches compounds with distorted geometry

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            
/Sean M DeGuire/Primary Examiner, Art Unit 1786